                                                                      FILED
 1                                                                     DEC l '8 2019
 2                                                                CLERK, U.S. DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA
 3                                                                                      DEPUTY

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                   )     Case No. 18-cr-01129-GPC-11
                                                 )
 9                                               )     JUDGMENT AND ORDER OF
                                                 )     DISMISSAL OF INDICTMENT AS
10          V.                                   )     TO THIS DEFENDANT ONLY
                                                 )
11    JOSE LUIS FUENTES (11)                     )
                                                 )
12    Defendant,                                 )

13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudice as to this Defendant only.
17         IT IS SO ORDERED.
18         DATED:      I i,/1 8   /I J.
19
20
                                                     The Honorable Gonzalo P. Curiel
21                                                   United States District Court
22
23

24

25
26
27

28
